ACCEPTED
                                                                                    06-14-00104-CV
                                                                          SIXTH COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
                                                                               4/7/2015 10:05:23 AM
                                                                                    DEBBIE AUTREY
                                                                                             CLERK


                     06-14-00104-CV
                                                                    FILED IN
                                                             6th COURT OF APPEALS
                                                                TEXARKANA, TEXAS
               IN   T H E S I X T H C O U R T O F A P P E A L4/7/2015
                                                               S      10:05:23 AM
                         TEXARKANA, TEXAS                        DEBBIE  AUTREY
                                                                     Clerk


                      REEF R. GILLUM, D.O., ET AL.,

                                               APPELLANTS,

                                      V.

                             GREG A. GILLUM,

                                                 APPELLEE.

                    Motion to Dismiss Appeal


To the Honorable Sixth Court of Appeals:

     In accordance with Texas Rule of Appellate Procedure 42.1(a)(1),

Appellants, through their undersigned counsel, request that the Court

dismiss their appeal with costs taxed to the party or parties incurring same.

                                           Respectfully submitted,

                                           /s/ Robert B. Gilbreath
                                           Robert B. Gilbreath
                                           Texas State Bar No. 07904620
                                           Matthew C. Sapp
                                           Texas State Bar No. 24063563
                                           HAWKINS PARNELL
                                           THACKSTON & YOUNG, LLP


                                    Page 1
                                         Highland Park Place
                                         4514 Cole Avenue, Suite 500
                                         Dallas, Texas 75205
                                         Telephone: (214) 780-5100
                                         Facsimile: (214) 780-5200

                                         COUNSEL FOR APPELLANTS



                  CERTIFICATE OF CONFERENCE
   I spoke with Jim Bullock, counsel for Greg Gillum, regarding this
motion. He was unable to reach his client regarding this motion before the
time of filing.

                                         /s/ Matthew C. Sapp
                                         Matthew C. Sapp



                  C E R T I FI C A T E O F S E R V I C E
  On April 7, 2015, a true and correct copy of this notice was sent via e-
mail and certified mail to the following counsel of record:

     Jim E. Bullock, Esq.
     Beard and Harris, PC
     100 Independence Place, Suite 101
     Tyler, Texas 75703
     jim@beardandharris.com


                                  /s/ Matthew C. Sapp
                                  Matthew C. Sapp




                                 Page 2